--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
FORBEARANCE AGREEMENT


This Forbearance Agreement (this “Agreement”) is made and entered into April 21,
2010 and, upon satisfaction of the conditions precedents set forth in Paragraph
3 below, effective as of April 1, 2010, by and between JPMorgan Chase Bank, N.A.
(the “Lender”), United Western Bancorp, Inc. (the “Borrower”), and Equi-Mor
Holdings, Inc. (the “Pledgor”).


RECITALS


A.           Borrower is a Colorado corporation whose address is 700 17th
Street, Suite 2100, Denver, Colorado 80202.  Pledgor is a Colorado corporation
whose address is 700 17th Street, Suite 2100, Denver, Colorado 80202.


B.           As of June 29, 2007, Borrower entered into that certain Credit
Agreement (as amended and/or modified, the “Credit Agreement”) with Lender
pursuant to which the credit facilities provided for therein were made available
to Borrower by Lender.  The Credit Agreement was subsequently amended pursuant
to the: (i) Amendment To Credit Agreement, dated as of June 30, 2008 (the “First
Credit Agreement Amendment”); (ii) Amendment To Credit Agreement, dated as of
June 29, 2009 (the “Second Credit Agreement Amendment”); (iii) Amendment To
Credit Agreement, dated as of September 30, 2009 (the “Third Credit Agreement
Amendment”); (iv) Amendment And Forbearance Agreement, dated as of December 14,
2009 (the “First Forbearance & Fourth Credit Agreement Amendment”); and (v)
Amendment To Credit Agreement, Note Modification And Forbearance Agreement,
dated as of January 15, 2010 (the “Second Forbearance, Note Modification & Fifth
Credit Agreement Amendment,” and together with the First Credit Agreement
Amendment, Second Credit Agreement Amendment, Third Credit Agreement Amendment,
First Forbearance & Fourth Credit Agreement Amendment, collectively, the
“Amendment/Forbearance Agreements”).


C.           Borrower executed that certain Line Of Credit Note
($25,000,000.00), dated September 30, 2009, in favor of Lender in connection
with Facility B (Line Of Credit Facility) under the Credit Agreement in the
original principal amount of $25,000,000.00 (as modified and/or amended, the
“LOC Note”), which LOC Note was given in replacement, renewal, decrease and/or
extension of, but not in extinguishment of, the indebtedness evidenced by that
certain Line Of Credit Note, dated June 29, 2009, executed by the Borrower in
favor of Lender in the original principal amount of $30,000,000.00 (together
with any predecessor notes pertaining to such indebtedness, collectively, the
“Prior Notes”).  The LOC Note was subsequently amended under the terms of the
Second Forbearance, Note Modification & Fifth Credit Agreement Amendment.  As of
March 31, 2010, the principal and interest amounts outstanding under the LOC
Note were as follows:


Principal……………………………………..                                                                           $
17,500,000.00
 
 
 
1

--------------------------------------------------------------------------------

 
Interest………………………………………                                                                          
$      109,107.88
TOTAL………………………………………                                                                           $
17,609,107.88.


D.           Borrower’s obligations under the Credit Agreement and LOC Note
(collectively, the “Obligations”) are secured, without limitation, pursuant to
that certain: (i) Continuing Pledge Agreement, dated as of June 29, 2007,
executed by Borrower in favor of Lender, by the Collateral as defined therein,
including, without limitation, all shares of United Western Bank stock (the “UWB
Stock Pledge Agreement”); (ii) Continuing Pledge Agreement, dated as of January
15, 2010, executed by Borrower in favor of Lender, by the Collateral as defined
therein, including, without limitation, Account No. 80492211 held at First
Southwest Company (the “Borrower Securities Account Pledge Agreement”); and
(iii) Continuing Pledge Agreement, dated as of January 15, 2010, executed by
Equi-Mor Holdings, Inc. in favor of Lender, by the Collateral as defined
therein, including, without limitation, Account No. 29718794 held at First
Southwest Company (the “Equi-Mor Securities Account Pledge Agreement”).


E.           First Southwest Company, Lender, and Borrower or Pledgor (as
applicable) entered into that certain: (i) Control Agreement, dated January 15,
2010, with respect to Account No. 80492211 held at First Southwest Company (the
“Borrower Securities Control Agreement”); and (ii) Control Agreement, dated
January 15, 2010, with respect to Account No. 29718794 held at First Southwest
Company (the “Equi-Mor Securities Control Agreement”).


F.           The Credit Agreement, Amendment/Forbearance Agreements, LOC Note,
Prior Notes, UWB Stock Pledge Agreement, Borrower Securities Account Pledge
Agreement, Equi-Mor Securities Account Pledge Agreement, Borrower Securities
Control Agreement, and Equi-Mor Securities Control Agreement and all other
instruments, agreements and documents referenced in or executed and delivered in
connection with any of the foregoing, including all amendments and renewals
thereof, are collectively hereinafter referred to as the “Loan Documents.”


G.           Borrower previously defaulted under the terms of the Credit
Agreement as a result of entry into Memorandums Of Understanding with the Office
of Thrift Supervision (the “OTS”) by the Borrower and one of its subsidiaries,
United Western Bank (the “MOU Defaults”).  Borrower and Lender entered into the
First Forbearance & Fourth Credit Agreement Amendment pursuant to which Borrower
and Lender made certain agreements, acknowledgements and Loan Document
amendments, including, without limitation, Lender’s agreement to forbear from
exercising remedies on account of the MOU Defaults until the earlier of maturity
date of the LOC Note, which was December 31, 2009, or the occurrence of any
additional default thereunder or under any of the other Loan Documents.


H.           The forbearance period under First Forbearance & Fourth Credit
Agreement Amendment Agreement expired.  Subsequently, Borrower and Lender
entered into the Second
 
 
 
2

--------------------------------------------------------------------------------

 
 
Forbearance, Note Modification & Fifth Credit Agreement Amendment pursuant to
which Borrower and Lender made certain agreements, acknowledgements and Loan
Document amendments, including, without limitation, Lender’s agreement to: (i)
modify the LOC Note by extending the maturity date of the LOC Note to June 30,
2010; (ii) forbear from exercising remedies on account of the defaults set forth
therein until the earlier of June 30, 2010, or the occurrence of any additional
default thereunder or under any of the other Loan Documents; and (iii) modify
the Credit Agreement by amending the Non-Performing Assets Plus OREO Ratio under
the Credit Agreement, and Borrower’s agreement to: (a) make a $2,500,000.00
immediate principal payment to Lender against the outstanding Obligations under
the LOC Note and Credit Agreement; (b) make an additional $1,250,000.00
principal payment to Lender against the outstanding Obligations under the LOC
Note and Credit Agreement on March 31, 2010; (c) grant Lender a security
interest in the Collateral set forth in the Borrower Securities Account Pledge
Agreement and Equi-Mor Securities Account Pledge Agreement and execute control
agreements relating to such interests; and (d) the Bank having no further
obligation to make any Advances under the LOC Note.


I.           Additional defaults have or are anticipated to have occurred under
the Second Forbearance, Note Modification & Fifth Credit Agreement Amendment and
certain of the Loan Documents.  Borrower is in default, without limitation, on
account of the following (the “Additional Defaults”): under the LOC Note as
amended by Section 3.3(B) of the Second Forbearance, Note Modification & Fifth
Credit Agreement Amendment and Section 7.1(A) of the Credit Agreement, regarding
its obligation to make an additional $1,250,000.00 principal payment to Lender
on March 31, 2010.  It is anticipated that the following defaults may have
occurred prior to the effective date hereof, or will occur after the effective
date hereof but prior to May 15, 2010, under the Loan Documents (the “Additional
Anticipated Defaults”): (i) under Section 4.11 of the Credit Agreement,
regarding Borrower’s obligation to at all times cause United Western Bank to
maintain a Non-Performing Assets Plus OREO Ratio of not greater than six and
one-half percent (6.5%) commencing December 31, 2009, and at all times
thereafter; (ii) under Section 4.10 of the Credit Agreement, regarding
Borrower’s obligation to at all times cause United Western Bank to maintain its
categorization as “Well Capitalized” as defined by the regulations of United
Western Bank’s primary Governmental Authority; and (iii) as a result of any
regulatory restrictions, orders, agreements, actions or proceedings disclosed to
Lender prior to the date hereof which restricts the Borrower from making a loan
payment under the LOC Note (the “Preexisting Regulatory Payment Restrictions”)
under Section 5.10(1), 6.3 (as it relates to the consent of Governmental
Authorities), 6.10  (as it relates to the consent of Governmental Authorities),
6.8 and 7.1(I) of the Credit Agreement, as a result of the Preexisting
Regulatory Payment Restrictions.  As a result of the Additional Defaults and the
Additional Anticipated Defaults (collectively and together with the MOU
Defaults, the “Disclosed Defaults”), and in conjunction with the MOU Defaults,
Lender is entitled to exercise the default remedies set forth in the Loan
Documents.  Borrower waives any notices of the Disclosed Defaults required under
the Loan Documents.


J.           Borrower has requested that Lender continue to forbear from
exercising its rights
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
and remedies under the Loan Documents arising on account of the Disclosed
Defaults.  Lender agrees to forbear from exercising such rights and remedies
until the Termination Date (as defined below) on the terms and conditions set
forth herein.


AGREEMENTS


NOW, THEREFORE, in consideration of the Recitals, which are deemed a material
part of this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed as
follows:


1.           In consideration for the agreement of Lender to forbear from
exercising certain remedies on account of the Disclosed Defaults until the
Termination Date (as defined below), Borrower agrees to the Recitals set forth
above and to perform the obligations set forth below.


2.           In consideration for the agreements and representations made
herein, provided that Borrower and Pledgor fully and timely satisfy all
obligations set forth in this Agreement and the Loan Documents (as modified by
this Agreement), Lender agrees to forbear from exercising its rights and
remedies under the Loan Documents on account of the Disclosed Defaults (which
are not waived but expressly preserved) until the earlier of: (i) the end of
business on May 15, 2010; or (ii) the occurrence of a default, other than the
Disclosed Defaults, under any of the Loan Documents, this Agreement, or any
other agreement required to be entered into by this Agreement without any notice
or grace period (the earlier of (i) and (ii) being referred to as the
“Termination Date” and the period of time from the effective date of this
Agreement to the Termination Date being referred to as the “Forbearance
Period”).
 
 
3.           The forbearance by Lender set forth in Paragraph 2 above shall be
conditioned upon, and shall not become effective until, satisfaction of the
following:


 
A.
Borrower and Pledgor have duly executed and delivered this Agreement to Lender,
in form and substance acceptable to Lender in its sole discretion, and the
Agreement is executed by Lender;



 
B.
Borrower has duly executed and delivered to Lender a Stock Power relating to the
UWB Stock Pledge Agreement, in form and substance acceptable to Lender in its
sole discretion, which Stock Power is guarantied by a financial institution who
is a member of an approved Medallion Guaranty program; and



 
C.
Execution by Borrower and/or Pledgor and delivery to Lender of such other and
further documentation as Lender may reasonably deem necessary to accomplish the
terms, conditions, acknowledgments, and agreements set forth herein, which
documents shall be in form and substance reasonably acceptable to Lender in its
sole discretion.


 
 
4

--------------------------------------------------------------------------------

 
4.           As a material inducement to Lender to enter into this Agreement,
Borrower and Pledgor (as appropriate relative to their respective obligations)
each separately represent and warrant that:
 
 
A.
This Agreement constitutes, and any of the documents required herein will
constitute, upon execution and delivery, legal, valid, and binding obligations
or agreements of the Borrower and Pledgor, enforceable in accordance with their
respective terms;

 
 
B.
The execution, delivery, and performance of this Agreement, and any other
document required herein, is within the corporate powers of Borrower and
Pledgor, has been duly authorized by all necessary and appropriate action,
whether corporate or regulatory in nature, and does not and will not: (i)
require any consent or approval of the board of directors of Borrower or
Pledgor; (ii) violate any provision of the articles of incorporation of Borrower
or Pledgor, their respective bylaws, any other document of corporate governance,
or any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to Borrower or
Pledgor; (iii) require the consent or approval of, or filing or registration
with, any governmental body, agency, regulator or authority (except with respect
to Borrower making monthly interest payments under the LOC Note and Credit
Agreement and paying the Forbearance Fee, which requires the prior written
non-objection of the OTS); (iv) cause any breach of, or constitute a default
under, any contract, indenture or other agreement or instrument under which
Borrower or Pledgor is a party or by which it or its properties may be bound or
affected; or (v) result in the imposition of any lien, charge or encumbrance
upon any property of Borrower or Pledgor not contemplated herein.

 
 
C.
Each of the statements set forth in the Recitals are true and correct in all
respects, including, without limitation, the amount of the Obligations of the
Borrower owing to the Lender, and the Lender may rely on the accuracy thereof;

 
 
D.
Borrower and Pledgor acknowledge that: (i) as a result of the Disclosed Defaults
Lender has the right, without further notice, to enforce its rights and remedies
under the Loan Documents and applicable law and, except as specifically set
forth herein, has no obligation to forbear from enforcing such rights and
remedies; and (ii) the Lender has duly performed all of its obligations under
the Loan Documents;

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
E.
The Loan Documents constitute legal, valid, and binding agreements of the
Borrower and Pledgor enforceable in accordance with their respective terms;

 
 
F.
Neither the Borrower nor the Pledgor has any objection, defenses, set-offs,
claims, counterclaims, or causes of action of any kind or nature whatsoever with
respect to any of the Loan Documents or Obligations or to the validity and
perfection of Lender’s security interests in, and liens upon, its collateral
property as set forth in the Loan Documents, all of which are hereby expressly
waived, released, and relinquished, whether known or unknown;

 
 
G.
Except for the Disclosed Defaults, Borrower and Pledgor have complied with all
of their obligations under the Loan Documents.  There is no condition, event,
act or omission that exists which could constitute a default or Event of Default
under the Loan Documents, and no condition, event, act or omission that has
occurred and is continuing that, with the giving of notice or the passage of
time or both, would constitute a default or an Event of Default under the Loan
Documents, other than the Disclosed Defaults;

 
 
H.
All representations and warranties set forth in Loan Documents are true and
correct as of the date of this Agreement, except as related to the Disclosed
Defaults; and

 
 
I.
With respect to the outstanding shares of United Western Bank stock which are
owned by Borrower, all physical share certificates have been transferred, and no
physical share certificates have not been transferred, by Borrower to Lender
pursuant to the UWB Stock Pledge Agreement.

 
5.           Borrower hereby covenants and agrees with Lender (in addition to,
but not in limitation of unless expressly noted, any terms, conditions,
agreements and/or covenants set forth in the Loan Documents), from and after the
date hereof, to the following:
 
 
A.
Borrower is hereby obligated to pay Lender a fee in the amount of $20,000.00
(the “Forbearance Fee”), which fee shall be paid in good and available funds
upon receipt of a written non-objection from the OTS for Borrower to pay such
fee.

 
 
B.
As soon as practicable after the date hereof, Borrower shall provide Lender with
written confirmation of Borrower’s request for written non-objection from the
OTS with respect to Borrower paying Lender the Forbearance Fee, as well as any
response from the OTS pertaining to such request;

 
 
C.
As soon as practicable after the date hereof, Borrower shall provide Lender
with: (i) an updated resolution from its board of directors authorizing
identified officers of the company to incur and pay debt, borrow and repay
money, and otherwise

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
     
 
enter into and perform agreements. obligations and transactions on behalf of the
Borrower with Lender in connection with the Loan Documents; (ii) the thrift
financial report for United Western Bank, or replacement or successor report if
not a thrift financial report, for the first quarter period of 2010 (such thrift
financial report shall be provided immediately after United Western Bank has
filed such report, which in no event shall be later than May 15, 2010); and
(iii) the unaudited balance sheets and related statements of operations of
Pledgor prepared in accordance with GAAP as of March 31, 2010, certified by the
Chief Financial Officer of Pledgor as being true and accurate to the best of its
knowledge and belief and prepared in good faith; and

 
 
 
D.
Lender has no further obligation to make any Advances under the LOC Note and
Borrower has no right to request further Advances under the LOC Note, regardless
of whether payments have been made to reduce outstanding amounts owing under the
LOC Note.

 
6.           In the event that Borrower or Pledgor fails to satisfy any
covenants, representations, warranties, or agreements of this Agreement or any
other Loan Document (other than the violations giving rise to the Disclosed
Defaults) such failure shall immediately and without further notice or any grace
period constitute an event of default under this Agreement (“Forbearance
Default”) and Lender shall have no further obligation to forbear from exercising
any of its rights or remedies under the Loan Documents, this Agreement, or any
agreement or document executed in connection herewith or required herein.


7.           Upon the occurrence of a Forbearance Default as defined in
Paragraph 6 hereof, Lender may, at its own option, terminate its obligations
under this Agreement and the indebtedness due under the Loan Documents shall be
immediately due and payable, all without demand, presentment, or other notice of
any kind, all of which are hereby expressly waived, and Lender shall be entitled
to immediately exercise all rights and remedies available herein and under the
Loan Documents, the Uniform Commercial Code, and any other applicable state or
federal law.  Notwithstanding the foregoing, however, the representations,
warranties, acknowledgments, covenants, and agreements made by Borrower and
Pledgor herein shall survive any election of Lender to terminate its obligations
hereunder in the event of a Forbearance Default.


8.           Borrower and Pledgor acknowledge and agree that the MOU Defaults
and Additional Defaults have occurred and are existing under the Loan Documents
as of the date of this Agreement and further acknowledge and agree that Lender
is entitled to take all actions legally available to it under the Loan Documents
or applicable law upon the occurrence of a Forbearance Default without any
further or additional notice or grace period to Borrower or Pledgor.
 
 
 
7

--------------------------------------------------------------------------------

 

 
9.           Borrower and Pledgor restate, acknowledge and agree that: (i) the
amounts set forth in Recital C above are outstanding and owing; (ii) the
Obligations are owing and not subject to any claim, offset, counterclaim,
defense or affirmative defense of any kind; (iii) the Obligations remain the
continuing and individual obligations of Borrower, subject to the security
interests granted by Borrower and Pledgor, until all amounts due thereunder,
including attorneys’ fees and costs incurred by Lender in connection with this
Agreement or enforcement of the Loan Documents, are paid in full; (iv) the liens
and security interests granted to Lender by Borrower and Pledgor are and remain
valid security interests in the assets subject thereto; and (v) as of the date
hereof, each of the Borrower and Pledgor separately releases, discharges, and
agrees to hold harmless Lender and each of its representatives, agents,
employees, attorneys, directors, officers, parents, affiliates, assigns,
insurers, subsidiaries, and their successors and assigns (collectively, the
“Released Parties”) from any and all claims, defenses, affirmative defenses,
setoffs, counterclaims, actions, causes of action, suits, controversies,
agreements, provisions, liabilities and demands in law or in equity, whether
known or unknown (collectively, the “Claims”) which Borrower or Pledgor ever
had, now has, or may hereafter have against or related to the Released Parties
through the date of this Agreement relating to or arising out of the Loan
Documents, the transactions described therein, the Obligations, or the
administration by Lender of the Loan Documents, provided, however,
notwithstanding the foregoing, Borrower and Pledgor are not releasing the
Released Parties with respect to their obligations pertaining to the Collateral
(as defined in the following agreements) pledged to Lender pursuant to the terms
of the Borrower Securities Account Pledge Agreement and Equi-Mor Securities
Account Pledge Agreement.


10.           Pledgor separately acknowledges and agrees to the continuing
authenticity and enforceability of the Equi-Mor Securities Account Pledge
Agreement notwithstanding the agreements set forth herein.  Pledgor separately
ratifies and reaffirms the Equi-Mor Securities Account Pledge Agreement in its
entirety, confirms its continuing validity, and agrees that it shall remain in
full force and effect until the Obligations have been paid in full to the Lender
and all remaining obligations of Borrower and Pledgor to Lender under the Loan
Documents and this Agreement have been fully paid in cash and/or performed to
the satisfaction of Lender.  The Equi-Mor Securities Account Pledge Agreement is
incorporated herein by reference.


11.           Pledgor separately agrees that, as of the date hereof, it has no
claims or defenses of any kind by way of offset or otherwise to satisfaction in
full of the obligations to Lender pursuant to the Equi-Mor Securities Account
Pledge Agreement.  To the extent that any such claim or defense may presently
exist or may arise in the future, Pledgor expressly waives any and all claims or
defenses against any of the Released Parties that now or hereafter exist by
reason of, among other things, and without limitation: (i) any and all
amendments or modifications of any Loan Documents or related agreement or
instrument; (ii) any and all alterations, accelerations, extensions or other
changes in the time or manner of payment or performance of the Obligations;
(iii) any and all increases or decreases in the rate of interest or other
charges; (iv) the release, substitution or addition of any collateral or any
shareholder of the corporation; (v) any failure of
 
 
 
8

--------------------------------------------------------------------------------

 
 
Lender to give notice of default to the Borrower, Pledgor, or any shareholder;
(vi) any failure of Lender to pursue the Borrower, Pledgor, or any of their
property with due diligence; or (vii) any failure of Lender to resort to the
collateral or to remedies which may be available to it.


12.           The agreements set forth herein shall not constitute a novation of
any of the Loan Documents.  Except as specifically set forth in this Agreement,
the Loan Documents shall remain in full force and effect and are hereby ratified
and confirmed.  To the extent that any provision of this Agreement conflicts
with any terms or conditions set forth in the Loan Documents, the provisions of
this Agreement shall supersede and control.  Borrower and Pledgor shall continue
to comply with all undertakings, obligations and representations set forth in
the Loan Documents to the extent not modified in this Agreement.  Except as
expressly provided herein, the execution, delivery, and performance of this
Agreement and any document required by this Agreement shall not: (i) constitute
an extension, modification, or waiver of any aspect of the Loan Documents or any
right or remedy thereunder; (ii) extend the terms of the Loan Documents or the
due date of any of the loans set forth therein; (iii) establish a course of
dealing between the Lender, on the one hand, and Borrower and/or Pledgor, on the
other hand, or give rise to any obligation on the part of Lender to extend,
modify or waive any term or condition of the Loan Documents; or (iv) give rise
to any defenses or counterclaims to the right of Lender to compel payment of any
loan or to otherwise enforce its rights and remedies under the Loan Documents.


13.           Borrower and Pledgor separately acknowledge that it: (i) has been
represented, or had the opportunity to be represented, by its own legal counsel
in connection with the Loan Documents, this Agreement, and any agreements or
documents required by this Agreement, including, without limitation, with
respect to the releases and waivers set forth herein; (ii) has exercised
independent judgment with respect to the Loan Documents, this Agreement, and any
agreements or documents required by this Agreement; (iii) has not relied on
Lender or its counsel for any advice with respect to the Loan Documents, this
Agreement, or any agreements or documents required by this Agreement; and (iv)
has had a reasonable opportunity to consider whether there may be future
damages, injuries, claims, obligations, or liabilities which presently are
unknown, unforeseen or not yet in existence and consciously intends to release
them.  Based upon the foregoing, no rule of contract construction or
interpretation shall be employed to construe this Agreement more strictly
against one party or the other.


14.           This Agreement has been negotiated, executed, and delivered in the
State of Colorado and shall be deemed to have been made in the State of
Colorado.  The validity of this Agreement, its construction, interpretation, and
enforcement as well as the rights of the parties hereunder (including, without
limitation, with respect to the collateral) shall be determined under, governed
by, and construed in accordance with the internal laws of the State of Colorado
(without regard to its conflict of law principles).


15.           Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
 
 

 
 
9

--------------------------------------------------------------------------------

 
 
16.           This Agreement and the other documents referred to herein contain
the entire agreement between Lender, Borrower, Pledgor, or any of them, with
respect to the subject matter hereof and supersedes all previous communications
and negotiations.  For the sake of clarity, execution of this Agreement by
Lender shall not constitute, and shall not be construed as, Lender’s agreement
with, or acceptance of, Borrower’s proposal for Lender to accept the collateral
pledged under the Borrower Securities Account Pledge Agreement and Equi-Mor
Securities Account Pledge Agreement in exchange for satisfaction of the
Obligations.  No representation, undertaking, promise, or condition concerning
the subject matter hereof shall be binding upon Lender unless clearly expressed
in this Agreement or in the other documents referred to herein.  Any discussions
and correspondence about the terms of a possible extension, modification, and/or
restructuring of any of the Loan Documents shall be deemed to be in the nature
of settlement negotiations.  Accordingly, any such discussions and
correspondence will not be admissible in any legal or administrative proceedings
and shall not be actionable under any theory of law or utilized for any purpose
without the consent of all parties.  No agreement which is reached herein shall
give rise to any claim or cause of action except for breach of the express
provisions of a legally binding written agreement.


17.           Nothing contained in this Agreement or any other document required
by or referred to herein, nor any action taken pursuant hereto or thereto, shall
be construed as: (i) permitting or obligating Lender to act as financial or
business advisor or consultant to Borrower or Pledgor; (ii) permitting or
obligating Lender to control or to conduct the operations of Borrower or
Pledgor; (iii) creating any fiduciary obligation on the part of Lender to
Borrower or Pledgor; or (iv) causing Borrower or Pledgor to be treated as an
agent of Lender.


18.           This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one agreement.  Any of the parties
hereto may execute this Agreement by signing, whether by facsimile transmission
or otherwise, any such counterpart.
 
 
19.           BORROWER AND PLEDGOR HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT SITUATED IN DENVER, COLORADO, AND WAIVE ANY
OBJECTION BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS, WITH REGARD TO ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING
TO THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS, OR ANY DOCUMENT OR AGREEMENT
DELIVERED HEREUNDER OR REQUIRED IN CONNECTION HEREWITH, OR ANY TRANSACTION
ARISING FROM OR CONNECTED TO ANY OF THE FOREGOING.  BORROWER AND PLEDGOR WAIVE
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON THEM, AND CONSENT TO ALL SUCH
SERVICE OF PROCESS MADE BY MAIL OR BY MESSENGER DIRECTED TO ANY OF THEM AT THE
ADDRESSES
 
 
 
10

--------------------------------------------------------------------------------

 
 
SPECIFIED IN THE LOAN DOCUMENTS.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
LENDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW, OR LIMIT THE RIGHT OF
LENDER TO BRING PROCEEDINGS AGAINST BORROWER, PLEDGOR, OR ANY OF THEIR PROPERTY
OR ASSETS IN THE COMPETENT COURTS OF ANY OTHER JURISDICTION OR JURISDICTIONS.


20.           BORROWER AND PLEDGOR HEREBY WAIVE ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY OF THE LOAN
DOCUMENTS, ANY DOCUMENT DELIVERED HEREUNDER OR REQUIRED IN CONNECTION HEREWITH,
OR ANY TRANSACTION ARISING FROM OR CONNECTED TO ANY OF THE FOREGOING.  BORROWER
AND PLEDGOR REPRESENT THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
GIVEN.


21.           BORROWER AND PLEDGOR WAIVE ANY RIGHT ANY OF THEM MAY NOW OR
HEREAFTER HAVE TO CLAIM OR RECOVER FROM LENDER ANY CONSEQUENTIAL, EXEMPLARY, OR
PUNITIVE DAMAGES.
 
22.           This Agreement shall be binding upon, and shall inure solely to
the benefit of, Borrower, Pledgor, Lender and each of their respective
successors, assigns and affiliates.  No other third-party, person or entity
shall have any rights or benefits under this Agreement.
 
23.           Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Documents.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 


 
11

--------------------------------------------------------------------------------

 

 
JP MORGAN CHASE BANK, N.A.
 
UNITED WESTERN BANCORP, INC.
           
By: /s/ Milena Kolev                                           
 
By:  /s/ Michael J. McCloskey
Milena Kolev
 
Michael J. McCloskey
VP
 
Chief Operating Officer
         
EQUI-MOR HOLDINGS, INC.
               
By:  /s/ Michael J. McCloskey
   
Michael J. McCloskey
   
President & CEO

 
 




 
 
12
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------